Order entered September 13, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01223-CR

                                RODOLFO RAMOS, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-84988-2011

                                            ORDER

       The Court has received this appeal from the trial court’s order denying appellant the relief

sought by his article 11.072 application for writ of habeas corpus. The appeal is accelerated

under Texas Rule of Appellate Procedure 31.1.

       We ORDER the Collin County Clerk to file, by OCTOBER 1, 2013, the clerk’s record

containing the documents related to appellant’s application for writ of habeas corpus.

       We ORDER court reporter Claudia Webb to file, by OCTOBER 1, 2013, either the

reporter’s record of the hearing conducted on the application for writ of habeas corpus or written

verification that the hearing was not recorded.
        We ORDER appellant to file his brief by October 18, 2013. We ORDER the State to

file its brief by November 4, 2013. If any party does not file its brief by the date specified, the

appeal will be submitted without that party’s brief. See Tex. R. App. P. 31.1.

        The appeal will be submitted without argument on November 21, 2013 to a panel

consisting of justices FitzGerald, Lang, and Fillmore.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to: Stacy

Kemp, Collin County Clerk; Claudia Webb, official court reporter, County Court at Law No. 4;

and to counsel for all parties.

                                                     /s/     DAVID EVANS
                                                             JUSTICE